DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/09/2021 has been entered.  Claims 1-7 and 9-16 remain pending.  Claims 5 and 12-16 were previously withdrawn.  Claim 17 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 2008/0227025 A1).
Regarding claims 1-4, 6, 9, and 17, Kanda discloses a positive resist composition (coating composition) [0001].  The resin (HR) which is present in the resist composition includes (HR-72) as shown below (P22):

    PNG
    media_image1.png
    210
    326
    media_image1.png
    Greyscale
.

The polymer is a fluorinated nonionic acrylic polymer; the second and third monomers are polar or reactive monomers.  The amount of adding the resin (HR) is from 0.1 to 20% by weight based on the total solid content of the resist composition [0085].  The surfactant present in the positive resist composition may include sorbitan tristearate (meets the limitations of the hydrophobic 1 and R2 are each linear alkyl group having 17 carbons) (hydrophobic compound) [0381].  The amount of the surfactant is from 0.01 to 10% by weight based on the total amount of the positive resist composition (exclusive of the solvent) [0383].  The amount of the hydrophobic compound overlaps the claimed range and would be expected to have similar properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 7, Kanda discloses the resin (HR) hydrophobilizes the surface of the resist film [0083].
Regarding claim 10, Kanda discloses from 0.1 to 20% by weight of the resin (HR) which includes the fluorinated surface effect agent which overlaps the claimed range [0085].  The amount of the surfactant which includes the sorbitan tristearate is form 0.01 to 10% by weight based on the solids which does not overlap but is close to the claimed range [0383].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges of the fluorinated surface effect agent disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. Although the amount of the hydrophobic compound does not overlap, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.	 
	Regarding claim 11, Kanda discloses the photosensitive resin composition is coated on an 8 inch silicon substrate [0491].  The silicon substrate may be considered a tile or thermoformed article.  

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that the positive resist film of Kanda is not a permanent coating (page 10) is not persuasive.  The purpose of the photoresist film is to form a pattern which is expected to remain permanent [0001].  The instant claims recite a partial permanent fluorinated coating which reads on the photoresist film.  
B) Applicant’s argument that the hydrophobic compounds of the coating of the coated article of claim 1 to maintain or extend the static water repellency and durable dynamic water repellency performance of fluorinated surface effect treatments, providing permanent coating formulations that have lower fluorine content and less fluorine polymer needed for equal better performance (page 10) is not persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since Kanda discloses the claimed coated article, it would be expected that similar effects would result.
C) Applicant’s argument that Applicant’s hydrophobic compounds are not selected for the ability to serve as surfactants (page 11) is not persuasive.  See B) above.  Since the surfactant is present in the amount as claimed, the claimed limitations are met.  Another advantage would then be expected.
D) Applicant’s argument that the disclosure of Kanda is far broader than the actual inventive examples (page 11) is not persuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.  The broader disclosure of Kanda discloses a range that overlaps the claimed range.  Kanda is not limited to the examples.  
E) Applicant’s argument that one of ordinary skill in the art would understand that surfactants are typically used in low amounts and one of ordinary skill in the art would not expect compositions with 5 wt% surfactant to have similar properties as Kanda’s inventive examples of less than 0.25 wt% surfactant (page 11) is not persuasive.  As Applicant acknowledges the surfactant may be present up to 10 wt% as per the teachings of Kanda.  Applicant has not shown the criticality of the claimed range so the overlapping range would be expected to have similar properties.
	F) Applicant’s argument that the highest amount of surfactant suggested by Kanda is the lowest amount of hydrophobic compound recited in Applicant’s dependent claim (page 11) is not In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	G) Applicant’s argument that one of ordinary skill in the art would understand that surfactants are typically used in low amounts and one of ordinary skill in the art would not expect compositions with 10% by weight surfactant and with 20% be weight surfactant to have similar properties (page 12) is not persuasive.  (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948).  Since Applicant has not shown the criticality of the claimed range, it would be expected the properties are similar.
	H) Applicant’s argument that all of Applicant’s inventive examples include at least 10% by weight hydrophobic compound (page 12) is not persuasive.  Claim 1 recites the minimum for the hydrophobic compound is 5 wt%.   
	I) Applicant’s argument that Kanda only teaches applying the positive resist coating to a silicon substrate and the substrate is not a tile or thermoformed article or any of the other articles recited in claim 11 (page 12) is not persuasive.  A tile can be formed from any material.  Furthermore, per the teachings of Academic Press Dictionary of Science and Technology, quartz glass is fused silica glass (thermoformed material). 
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767